     Case 3:20-cv-00262-RCJ-CLB Document 5 Filed 05/06/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     JOHN GASSW, aka,                                      Case No. 3:20-cv-00262-RCJ-CLB
      LUCSC VUAGUESC
4                                                                         ORDER
                                             Plaintiff
5
             v.
6
      DONALD TRUMP, et. al,
7
                                        Defendants
8
9
     I.     DISCUSSION
10
            On May 1, 2020, Plaintiff, an inmate in the custody of the Federal Bureau of Prisons
11
     (BOP) submitted a civil complaint and filed an application to proceed in forma pauperis.
12
     (ECF Nos. 1, 1-2). Plaintiff’s application to proceed in forma pauperis is incomplete.
13
            Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin
14
     a civil action in this Court may apply to proceed in forma pauperis in order to file the civil
15
     action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the
16
     inmate must submit all three the following documents to the Court:
17
            (1) a completed Application to Proceed in Forma Pauperis for Inmate, this
18
            Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on
19
            page 3),
20
            (2) a Financial Certificate properly signed by both the inmate and a prison or jail
21
            official (i.e. page 4 of this Court’s approved form), and
22
            (3) a copy of the inmate’s prison or jail trust fund account statement for the
23
     previous six-month period.
24
            Plaintiff has not submitted an in forma pauperis application on this Court’s
25
     approved form. Accordingly, the Court denies Plaintiff’s application to proceed in forma
26
     pauperis (ECF No. 1) without prejudice because the application is incomplete. The Court
27
     will grant Plaintiff a one-time extension to file a fully complete application to proceed in
28
     forma pauperis on this Court’s approved form and containing all three of the required
     Case 3:20-cv-00262-RCJ-CLB Document 5 Filed 05/06/20 Page 2 of 3



1    documents. Plaintiff will file a fully complete application to proceed in forma pauperis on
2    or before Monday, July 6, 2020, 60 days. Absent unusual circumstances, the Court will
3    not grant any further extensions of time. If Plaintiff is unable to file a fully complete
4    application to proceed in forma pauperis with all three required documents on or before
5    Monday, July 6, 2020, the Court will dismiss this case without prejudice for Plaintiff to file
6    a new case with the Court when Plaintiff is able to acquire all three of the documents
7    needed to file a fully complete application to proceed in forma pauperis.        To clarify, a
8    dismissal without prejudice means Plaintiff does not give up the right to refile the case
9    with the Court, under a new case number, when Plaintiff has all three documents needed
10   to submit with the application to proceed in forma pauperis. Alternatively, Plaintiff may
11   choose not to file an application to proceed in forma pauperis and instead pay the full
12   filing fee of $400 on or before Monday, July 6, 2020 to proceed with this case. The Court
13   will retain Plaintiff’s civil rights complaint (ECF No. 1-2), but the Court will not file the
14   complaint unless and until Plaintiff timely files a fully complete application to proceed in
15   forma pauperis with all three documents or pays the full $400 filing fee.
16   II.    CONCLUSION
17          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
18   in forma pauperis (ECF No. 1) is denied without prejudice to file a new fully complete
19   application to proceed in forma pauperis with all three documents.
20          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
21   approved form application to proceed in forma pauperis by an inmate, as well as the
22   document entitled information and instructions for filing an in forma pauperis application.
23          IT IS FURTHER ORDERED that on or before Monday, July 6, 2020, Plaintiff will
24   either pay the full $400 filing fee for a civil action (which includes the $350 filing fee and
25   the $50 administrative fee) or file with the Court:
26          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
27          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
28          signatures on page 3),



                                                 -2-
     Case 3:20-cv-00262-RCJ-CLB Document 5 Filed 05/06/20 Page 3 of 3



1           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
2           official (i.e. page 4 of this Court’s approved form), and
3           (3) a copy of the inmate’s prison or jail trust fund account statement for the
4    previous six-month period.
5           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
6    application to proceed in forma pauperis with all three documents or pay the full $400
7    filing fee for a civil action on or before Monday, July 6, 2020, the Court will dismiss this
8    action without prejudice for Plaintiff to refile the case with the Court, under a new case
9    number, when Plaintiff has all three documents needed to file a complete application to
10   proceed in forma pauperis.
11          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
12   (ECF No. 1-2) but will not file it at this time.
13          DATED: May 6, 2020.
14
15                                                UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -3-
